Exhibit 10.1
 
Execution Copy
 
VOTING AGREEMENT
 
THIS VOTING AGREEMENT (this “Agreement”) is made and entered into this 10th day
of July 2008 by and among Rohm and Haas Company, a Delaware corporation (the
“Company”), The Dow Chemical Company (the “Purchaser”), and each of (i) John C.
Haas, John Otto Haas, Thomas Willaman Haas, William David Haas and Wachovia
Bank, N.A., as trustees of the trust (Tax Identification No. 23-6226975) (the
“First 1945 Trust”) formed pursuant to the agreement dated December 20, 1945,
between Otto Haas, as grantor, and Girard Trust Company, Phoebe W. Haas, John C.
Haas and F. Otto Haas, as original trustees, (ii) John C. Haas, John Otto Haas,
Thomas Willaman Haas, William David Haas and Wachovia Bank, N.A., as trustees of
the trust (Tax Identification No. 23-6226976) (the “Second 1945 Trust”) formed
pursuant to the agreement dated December 21, 1945, between Phoebe W. Haas, as
grantor, and Girard Trust Company, Otto Haas, John C. Haas and F. Otto Haas, as
original trustees, (iii) John C. Haas, John Otto Haas, Thomas Willaman Haas,
William David Haas and Wachovia Bank, N.A., as trustees of the trust (Tax
Identification No. 23-6233446) (the “1955 Trust”) formed pursuant to the trust
agreement dated August 3, 1955, between Otto Haas, as grantor, and F. Otto Haas,
John C. Haas and The Philadelphia National Bank, as original trustees, (iv) John
C. Haas, John Otto Haas, Thomas Willaman Haas, William David Haas and Wachovia
Bank, N.A., as trustees of the trust (Tax Identification No. 23-6233448) (the
“1956 Trust”) formed pursuant to the trust agreement dated as of September 28,
1956, between Otto Haas, as grantor, and F. Otto Haas, John C. Haas and The
Philadelphia National Bank, as original trustees, (v) Carole Haas Gravagno, John
Otto Haas, Thomas Willaman Haas and William David Haas as trustees of the Trust
A - for issue of F. Otto Haas (Tax Identification No. 23-6524491) (the “1961
Trust A”) formed pursuant to the trust agreement dated August 24, 1961, between
Phoebe W. Haas, as grantor, and F. Otto Haas and John C. Haas, as original
trustees, and (vi) John C. Haas, David W. Haas, Leonard C. Haas and Frederick R.
Haas as trustees of the Trust B - for issue of John C. Haas (Tax Identification
No. 23-6524492) (the “1961 Trust B” and, together with the First 1945 Trust, the
Second 1945 Trust, the 1955 Trust, the 1956 Trust and the 1961 Trust A, the
“Shareholders” and each a “Shareholder”) formed pursuant to the trust agreement
dated August 24, 1961, between Phoebe W. Haas, as grantor, and F. Otto Haas and
John C. Haas, as original trustees.
 
WHEREAS, concurrently herewith the Purchaser, Ramses Acquisition Corp., a
Delaware corporation wholly owned by the Purchaser (“Merger Sub”), and the
Company are entering into an Agreement and Plan of Merger (the “Merger
Agreement”) (unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed thereto in the Merger Agreement) pursuant to
which the Purchaser will acquire the Company by merging Merger Sub with and into
the Company (the “Merger”), with the Company surviving the Merger as the
surviving corporation (the “Surviving Corporation”), subject to the terms and
conditions of the Merger Agreement;
 
WHEREAS, as of the date hereof, each Shareholder is the record and beneficial
owner of, and has the right to vote and dispose of, that number of shares of
Company Common Stock (such shares, together with any other capital stock of the
Company acquired by such Shareholder after the date hereof whether acquired
directly or indirectly, upon the exercise of options, conversion of convertible
securities or otherwise or in the event of any change in the capital stock of
the Company by reason of a stock dividend, split-up, merger, recapitalization,
 

--------------------------------------------------------------------------------


 
combination, exchange of shares or similar transactions or any other
extraordinary change in the corporate or capital structure of the Company, being
collectively referred to herein as the “Shares”) set forth opposite its name on
Schedule 1 hereto; and
 
WHEREAS, receipt of shareholder approval is a condition to the consummation of
the Merger.
 
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
 
ARTICLE I
VOTING
 
Section 1.1    Agreement to Vote.  Each Shareholder irrevocably and
unconditionally hereby agrees that from and after the date hereof until the
earlier of (a) receipt of the Company Stockholder Approval and (b) the
termination of the Merger Agreement (such earliest time, the “Expiration Time”),
at any meeting (whether annual or special and each adjourned or postponed
meeting) of the Company’s shareholders, however called, or in connection with
any written consent of the Company’s shareholders, each Shareholder will
(i) appear at such meeting or otherwise cause its Owned Shares (as defined
below) to be counted as present thereat for purposes of calculating a quorum and
(ii) vote or cause to be voted (including by written consent, if applicable) all
of such Shareholder’s Shares beneficially owned by such Shareholder as of the
relevant time (the “Owned Shares”), (A) for approval and adoption of the Merger
Agreement and the transactions contemplated by the Merger Agreement (without
regard to any Company Change of Recommendation), (B) against any Company
Alternative Proposal, without regard to the terms of such Company Alternative
Proposal, or any other transaction, proposal, agreement or action made in
opposition to adoption of the Merger Agreement or in competition or inconsistent
with the Merger and the other transactions contemplated by the Merger Agreement,
(C) against any other action that is intended or could prevent, impede, or, in
any material respect, interfere with, delay the transactions contemplated by the
Merger Agreement, or (D) in favor of any other matter necessary to the
consummation of the transactions contemplated by the Merger Agreement.
 
Section 1.2    Restrictions on Transfers.  The Shareholders hereby agree that,
from the date hereof until the Expiration Time, they shall not, directly or
indirectly, (a) sell, assign, transfer, give, mortgage, pledge, hypothecate,
issue, bequeath or in any manner encumber or dispose of, or permit to be sold,
assigned, transferred or to become subject to any Lien, whether voluntarily,
involuntarily or by operation of law, with or without consideration
(collectively, “Transfer”), any Owned Shares, (b) deposit any Owned Shares into
a voting trust or enter into a voting agreement or arrangement or grant any
proxy or power of attorney with respect thereto that is inconsistent with this
Agreement, or (c) agree (whether or not in writing) to take any of the actions
referred to in the foregoing clause (a) or (b).  Notwithstanding clauses (a) and
(c) of the immediately preceding sentence,  the Shareholders may sell for cash
to the Company or to any third party pursuant to any brokers’ transactions in
accordance with Rule 144 of the Securities Act of 1933, as amended, up to that
number of Owned Shares that (together with any dividends paid by the Company on
such Owned Shares) is sufficient to pay the fees and expenses
 
2

--------------------------------------------------------------------------------


 
of the Shareholders and to provide for distributions by the Shareholders to
their respective beneficiaries in amounts consistent with past practice,
provided that the Shareholders shall not be entitled to sell Owned Shares, in
the aggregate, in excess of one percent of the Company’s outstanding Common
Stock in any three month period.
 
Section 1.3    Inconsistent Agreements.  Each Shareholder hereby agrees that,
prior to the Expiration Time, he, she or it shall not enter into any agreement,
contract or understanding with any person directly or indirectly to vote, grant
a proxy or power of attorney or give instructions with respect to the voting of
such Shareholder’s Owned Shares in any manner which is inconsistent with this
Agreement.
 
ARTICLE II
NO SOLICITATION
 
Section 2.1    Restricted Activities.  Prior to the Expiration Time, each
Shareholder in his, her or its capacity as a shareholder of the Company shall
not, and shall use its reasonable best efforts to cause its Representatives not
to, directly or indirectly:  (a) solicit, initiate or knowingly encourage or
take any other action knowingly to facilitate, any inquiry with respect to, or
the making, submission or announcement of, any proposal or offer that
constitutes, or may reasonably be expected to constitute, a Company Alternative
Proposal, (b) enter into, maintain, participate in or continue any discussions
or negotiations regarding, or furnish to any person (as defined in the Merger
Agreement) any nonpublic information with respect to, any proposal that
constitutes, or may reasonably be expected to constitute, a Company Alternative
Proposal, or in response to any inquiries or proposals that may reasonably be
expected to lead to any Company Alternative Proposal, except to notify such
person as to the existence of the provisions of this Section 2.1, (c) agree to,
approve, endorse or recommend any Company Alternative Proposal, (d) authorize or
permit any Representative of such Shareholder to take any such action or
(e) enter into any letter of intent or similar document or any agreement or
commitment providing for any Company Alternative Proposal (the activities
specified in clauses (a) through (e) being hereinafter referred to as the
“Restricted Activities”); provided, however, that if the Company is engaging in
Restricted Activities that the Shareholders reasonably believe are in compliance
with the provisions of the Merger Agreement, the Shareholders and their
Representatives may participate with the Company in such Restricted Activities.
 
Section 2.2    Notification.  Each Shareholder shall, and shall use its
reasonable best efforts to cause such Shareholder’s Representatives to,
immediately cease and cause to be terminated any discussions or negotiations
with any parties that may have been conducted heretofore with respect to a
Company Alternative Proposal.  Each Shareholder shall promptly notify the
Purchaser orally (and then in writing within twenty-four (24) hours) after it
has received any proposal, inquiry, offer or request relating to or constituting
a Company Alternative Proposal, any request for discussions or negotiations, or
any request for information relating to such Shareholder in connection with a
Company Alternative Proposal or a potential Company Alternative Proposal or for
access to the properties or books and records thereof of which it or any of its
Representatives is or becomes aware, or any amendments to the foregoing.  Such
notice to the Purchaser shall indicate the identity of the person making such
proposal and the terms and conditions of such proposal, if any.  Each
Shareholder shall also promptly provide the Purchaser with (i) a copy of any
written notice or other written communication from any person
 
3

--------------------------------------------------------------------------------


 
informing such Shareholder or its Representatives that it is considering making,
or has made a proposal regarding, a Company Alternative Proposal, (ii) a copy of
any Company Alternative Proposal (or any amendment thereof) received by the
Shareholder, and (iii) such other details of any such Company Alternative
Proposal that the Purchaser may reasonably request.  Thereafter, such
Shareholder shall promptly (and in any event within twenty-four (24) hours) keep
the Purchaser reasonably informed on a current basis of any change to the terms
of any such Company Alternative Proposal.  This Section 2.2 shall not apply to
any Company Alternative Proposal received by the Company.  The receipt of any
such Company Alternative Proposal shall not relieve any Shareholder from any of
its obligations hereunder.
 
Section 2.3     Capacity.  Each Shareholder is signing this Agreement solely in
such Shareholder’s capacity as a shareholder of the Company and nothing
contained herein shall limit or affect any actions taken by any Shareholder, or
any trustee of any Shareholder, in his, her or its capacity as an officer or
director of the Company, and no action taken in any such capacity as an officer
or director shall be deemed to constitute a breach of this Agreement.
 
ARTICLE III
REPRESENTATIONS, WARRANTIES AND COVENANTS
OF SHAREHOLDERS
 
Section 3.1    Representations and Warranties.  Each Shareholder represents and
warrants to the Company and the Purchaser as follows: (a) (i) each Shareholder
who is an individual has full legal right and capacity to execute and deliver
this Agreement, to perform such Shareholder’s obligations hereunder and to
consummate the transactions contemplated hereby, and (ii) each Shareholder that
is not an individual is an entity duly organized or formed, and, if applicable,
validly existing and in good standing under the laws of the jurisdiction of its
organization or formation, and such Shareholder has all necessary power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby, (b) this
Agreement has been duly executed and delivered by such Shareholder and the
execution, delivery and performance of this Agreement by such Shareholder and
the consummation of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of such Shareholder and no other
actions or proceedings on the part of such Shareholder are necessary to
authorize this Agreement or to consummate the transactions contemplated hereby,
(c) assuming this Agreement constitutes the valid and binding agreement of the
Company and the Purchaser, this Agreement constitutes the valid and binding
agreement of such Shareholder, enforceable against such Shareholder in
accordance with its terms, (d) the execution and delivery of this Agreement by
such Shareholder does not, and the consummation of the transactions contemplated
hereby and the compliance with the provisions hereof will not, conflict with or
violate any organizational or formation document of such Shareholder, any Law or
agreement binding upon it, nor require any authorization, consent or approval
of, or filing with, any Governmental Entity, except for filings with the
Securities and Exchange Commission by the Shareholders, and (e) except for such
transfer restrictions of general applicability as may be provided under the
Securities Act of 1933, as amended, and the “blue sky” laws of the various
states of the United States, such Shareholder owns, beneficially and of record,
all of the Shares set forth opposite such Shareholders’ name on Schedule 1 (and
any additional Shares acquired after the date hereof) free and clear of any
proxy, voting restriction, adverse claim or other Lien (other than any
restrictions created by this
 
4

--------------------------------------------------------------------------------


 
Agreement) and has sole voting power and sole power of disposition with respect
to such Shareholder’s Owned Shares, with no restrictions on such Shareholder’s
rights of voting or disposition pertaining thereto (other than the Company’s
rights of first offer to the Owned Shares of certain Shareholders pursuant to
the trust documents of such Shareholders) and no person other than such
Shareholder has any right to direct or approve the voting or disposition of any
of such Shareholder’s Owned Shares.
 
Section 3.2    Covenants.  Each Shareholder:
 
(a)           agrees, prior to the Expiration Time, not to take any action that
would make any representation or warranty of such Shareholder contained herein
untrue or incorrect or have or could have the effect of preventing, impeding or
interfering with or adversely affecting the performance by such Shareholder of
its obligations under this Agreement;
 
(b)           hereby irrevocably waives, and agrees not to exercise, any rights
of appraisal or rights of dissent from the Merger that such Shareholder may
have; and
 
(c)           agrees to promptly notify the Company and the Purchaser of the
number of any new Shares acquired by such Shareholder after the date hereof and
prior to the Expiration Time.  Any such Shares shall be subject to the terms of
this Agreement as though owned by the Shareholder on the date hereof.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES AND COVENANTS OF THE COMPANY
 
Section 4.1    Representations and Warranties of the Company.  The Company
represents and warrants to the Purchaser and each Shareholder as follows:
(a) each of this Agreement and the Merger Agreement has been duly and validly
authorized by the Company’s Board of Directors, (b) each of this Agreement and
the Merger Agreement has been duly executed and delivered by a duly authorized
officer or other representative of the Company and (c) assuming this Agreement
constitutes a valid and binding agreement of the Purchaser and each Shareholder,
this Agreement constitutes a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms.
 
Section 4.2    Covenants.  Solely in connection with the consummation of the
transactions contemplated by this Agreement and the Merger Agreement, the
Company hereby irrevocably waives, and agrees not to exercise, any rights of
first offer to the Owned Shares of any Shareholder that the Company may have.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
Section 5.1    Representations and Warranties of the Purchaser.  The Purchaser
represents and warrants to the Company and each Shareholder as follows: (a) each
of this Agreement and the Merger Agreement has been duly and validly authorized
by the Purchaser’s Board of Directors, (b) each of this Agreement and the Merger
Agreement has been duly executed and delivered by a duly authorized officer or
other representative of the Purchaser and (c) assuming this Agreement
constitutes a valid and binding agreement of the Company and each
 
5

--------------------------------------------------------------------------------


 
Shareholder, this Agreement constitutes a valid and binding agreement of the
Purchaser, enforceable against the Purchaser in accordance with its terms.
 
ARTICLE VI
TERMINATION
 
Section 6.1    Termination.  This Agreement shall automatically terminate and be
of no further force or effect upon the Expiration Time, other than (i) Sections
3.2(b) and 4.2, which shall terminate upon termination of the Merger Agreement,
and (ii) this Section 6.1 and Article VII, which shall survive any termination
of this Agreement.  No such termination shall relieve any party hereto from any
liability for any intentional breach of this Agreement occurring prior to such
termination; provided, that in the event of the termination of the Merger
Agreement and the payment by Company to Purchaser of the Termination Fee (as
defined in the Merger Agreement) pursuant to the provisions thereof, the
Shareholders shall have no liability for any breach of Article II occurring
prior to such termination.
 
ARTICLE VII
MISCELLANEOUS
 
Section 7.1    Expenses.  Except as otherwise may be agreed in writing, all
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring or
required to incur such expenses.
 
Section 7.2    Notices.  Any notice required to be given hereunder shall be
sufficient if in writing, and sent by facsimile transmission (provided that any
notice received by facsimile transmission or otherwise at the addressee’s
location on any business day after 5:00 p.m. (addressee’s local time) shall be
deemed to have been received at 9:00 a.m. (addressee’s local time) on the next
business day), by reliable overnight delivery service (with proof of service),
or hand delivery, addressed as follows:
 
To the Shareholders:
 
The First 1945 Trust
The Second 1945 Trust
The 1955 Trust
The 1956 Trust
1961 Trust A
1961 Trust B
Haas Trust Office
1717 Arch St., 14th Floor
Philadelphia, PA 19103
Attn:  Dr. Janet Haas, Executive Trust Advisor
Tel:    (215) 988-1830
Fax:    (215) 557-8077
 
6

--------------------------------------------------------------------------------


 
Wachovia Bank, N.A., as Trustee
Calibre
1500 Market Street, PA 4394
Philadelphia PA 19102
Attn:  Jason Davis and Jack Ginter
Tel:    (215) 973-3155
Fax:   (215) 973-3191 / (215) 973-3190


With a copy to:
 
Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019
Attn:   Richard Hall and Daniel L. Mosley
Tel:     (212) 474-1000
Fax:    (212) 474-3700


To the Company:
 
Rohm and Haas Company
100 Independence Mall West
Philadelphia, PA 19106
Attn:   Executive Vice President, General Counsel
and Corporate Secretary
Tel:    (215) 592-2915
Fax:    (215) 592-3726
 
With a copy to:
 
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, NY 10019
Attn:   Daniel A. Neff and Stephanie J. Seligman
Tel:     (212) 403-1000
Fax:    (212) 403-2000


To the Purchaser:
 
The Dow Chemical Company
2030 Dow Center
Midland, MI 48674
Attn:   Executive Vice President and General Counsel
Tel:     (989) 636-1000
Fax:     (989) 638-9347


7

--------------------------------------------------------------------------------


 
With a copy to:
 
Shearman & Sterling LLP
599 Lexington Avenue
New York, NY 10022
Attn:  John A. Marzulli, Jr. and Scott D. Petepiece
Tel:    (212) 848-8590
Fax:    (212) 848-7179


or to such other address as any party shall specify by written notice so given,
and such notice shall be deemed to have been delivered as of the date so
telecommunicated, personally delivered or scheduled to be received if so
mailed.  Any party to this Agreement may notify any other party of any changes
to the address or any of the other details specified in this paragraph;
provided, however, that such notification shall only be effective on the date
specified in such notice or five (5) business days after the notice is given,
whichever is later.  Rejection or other refusal to accept or the inability to
deliver because of changed address of which no notice was given shall be deemed
to be receipt of the notice as of the date of such rejection, refusal or
inability to deliver.
 
Section 7.3    Amendments, Waivers, Etc.  At any time prior to the Expiration
Time, any provision of this Agreement may be amended or waived if, and only if,
such amendment or waiver is in writing and signed by the Company, the Purchaser
and the Shareholders.  The failure of any party hereto to exercise any right,
power or remedy provided under this Agreement or otherwise available in respect
hereof at law or in equity, or to insist upon compliance by any other party
hereto with his, her or its obligations hereunder, shall not constitute a waiver
by such party of his, her or its right to exercise any such or other right,
power or remedy or to demand such compliance.
 
Section 7.4    Successors and Assigns.  Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto (whether by operation of law or otherwise) without the prior
written consent of the other parties.
 
Section 7.5    No Third Party Beneficiaries.  Nothing expressed or referred to
in this Agreement will be construed to give any person, other than the parties
to this Agreement, any legal or equitable right, remedy or claim under or with
respect to this Agreement or any provision of this Agreement.
 
Section 7.6    No Partnership, Agency, or Joint Venture.  This Agreement is
intended to create, and creates, a contractual relationship and is not intended
to create, and does not create, any agency, partnership, joint venture or any
like relationship between the parties hereto.
 
Section 7.7    Entire Agreement.  This Agreement (including the attachment
hereto) constitutes the entire agreement, and supersedes all other prior
agreements and understandings, both written and oral, between the parties, or
any of them, with respect to the subject matter hereof and thereof.
 
8

--------------------------------------------------------------------------------


 
Section 7.8    Severability.  Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement in any other jurisdiction.  If any provision of this Agreement is so
broad as to be unenforceable, such provision shall be interpreted to be only so
broad as is enforceable.
 
Section 7.9    Governing Law.  This Agreement shall be governed by and construed
in accordance with the Laws of the State of Delaware, without giving effect to
any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.
 
Section 7.10    Jurisdiction.  The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached and
that the parties would not have any adequate remedy at law.  It is accordingly
agreed that the parties shall be entitled to an injunction or injunctions to
prevent breaches or threatened breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement exclusively in the
Delaware Court of Chancery, or in the event (but only in the event) that such
court does not have subject matter jurisdiction over such action or proceeding,
in the United States District Court for the District of Delaware or another
court sitting in the state of Delaware.  The foregoing is in addition to any
other remedy to which any party is entitled at law, in equity or otherwise.  In
addition, each of the parties hereto irrevocably agrees that any legal action or
proceeding with respect to this Agreement and the rights and obligations arising
hereunder, or for recognition and enforcement of any judgment in respect of this
Agreement and the rights and obligations arising hereunder brought by the other
party hereto or its successors or assigns shall be brought and determined
exclusively in the Delaware Court of Chancery, or in the event (but only in the
event) that such court does not have subject matter jurisdiction over such
action or proceeding, in the United States District Court for the District of
Delaware or another court sitting in the state of Delaware.  Each of the parties
hereto hereby irrevocably submits with regard to any such action or proceeding
for itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of the aforesaid courts and agrees that it will not bring
any action relating to this Agreement or any of the transactions contemplated by
this Agreement in any court other than the aforesaid courts.  Each of the
parties hereto hereby irrevocably waives, and agrees not to assert, by way of
motion, as a defense, counterclaim or otherwise, in any action or proceeding
with respect to this Agreement, (a) any claim that it is not personally subject
to the jurisdiction of the above-named courts for any reason other than the
failure to serve in accordance applicable law, (b) any claim that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) to the fullest extent permitted by
the applicable Law, any claim that (i) the suit, action or proceeding in such
court is brought in an inconvenient forum, (ii) the venue of such suit, action
or proceeding is improper or (iii) this Agreement, or the subject matter hereof,
may not be enforced in or by such courts.
 
Section 7.11    Waiver of Jury Trial.  Each Shareholder hereby waives, to the
fullest extent permitted by applicable law, any right he, she or it may have to
a trial by jury in respect of
 
9

--------------------------------------------------------------------------------


 
any litigation directly or indirectly arising out of, under or in connection
with this Agreement.  Each Shareholder certifies that no representative of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of any such litigation, seek to enforce the foregoing waiver.
 
Section 7.12    Construction.  When a reference is made in this Agreement to an
Article or Section, such reference shall be to an Article or Section of this
Agreement unless otherwise indicated.  Whenever the words “include,” “includes”
or “including” are used in this Agreement, they shall be deemed to be followed
by the words “without limitation.”  The words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.  All
terms defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant thereto unless
otherwise defined therein.  The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such term.  Any
agreement, instrument or statute defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated
therein.  References to a person are also to its permitted successors and
assigns.  Each of the parties has participated in the drafting and negotiation
of this Agreement.  If an ambiguity or question of intent or interpretation
arises, this Agreement must be construed as if it is drafted by all the parties
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of authorship of any of the provisions of this Agreement.
 
Section 7.13    Counterparts.  This Agreement may be executed in two or more
consecutive counterparts (including by facsimile), each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument, and shall become effective when one or more counterparts
have been signed by each of the parties and delivered (by telecopy or otherwise)
to the other parties.
 
[Signature Pages follow]
 
10

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date and year first written above.



 

ROHM AND HAAS COMPANY      

 

By: /s/ Robert A. Lonergan         Name:  Robert A. Lonergan          Title:
Executive Vice President        

 

THE DOW CHEMICAL COMPANY      

 

By: /s/ Charles J. Kalil         Name:  Charles J. Kalil         Title:
Executive Vice President,
          General Counsel and Corporate Secretary      

 

--------------------------------------------------------------------------------


 
THE FIRST 1945 TRUST
THE SECOND 1945 TRUST
THE 1955 TRUST
THE 1956 TRUST

 
by
      /s/ John C. Haas     Name: 
John C. Haas
  Title:
Trustee

 
by
      /s/ John Otto Haas     Name: 
John Otto Haas
  Title:
Trustee

 
by
      /s/ Thomas Willaman Haas     Name: 
Thomas Willaman Haas
  Title:
Trustee

 
by
      /s/ William David Haas     Name: 
William David Haas
  Title:
Trustee

 


WACHOVIA BANK, N.A.,
as Trustee

 
by
      /s/ Jason R. Davis     Name: 
Jason R. Davis
  Title:
Senior Vice President

 

--------------------------------------------------------------------------------




1961 TRUST A

 
by
      /s/ Carole Haas Gravagno     Name: 
Carole Haas Gravagno
  Title:
Trustee

 
by
      /s/ John Otto Haas     Name: 
John Otto Haas
  Title:
Trustee

 
by
      /s/ Thomas Willaman Haas     Name: 
Thomas Willaman Haas
  Title:
Trustee

 
by
      /s/ William David Haas     Name: 
William David Haas
  Title:
Trustee

 

--------------------------------------------------------------------------------


 


1961 TRUST B

 
by
      /s/ John C. Haas     Name: 
John C. Haas
  Title:
Trustee

 
by
      /s/ David W. Haas     Name: 
David W. Haas
  Title:
Trustee

 
by
      /s/ Leonard C. Haas     Name: 
Leonard C. Haas
  Title:
Trustee

 
by
      /s/ Frederick R. Haas     Name: 
Frederick R. Haas
  Title:
Trustee

 

--------------------------------------------------------------------------------


 
SCHEDULE 1
 
Shareholder
Shares
John C. Haas, John Otto Haas, Thomas Willaman Haas, William David Haas and
Wachovia Bank, N.A., as trustees of the trust (Tax Identification No.
23-6226975) (the “First 1945 Trust”) formed pursuant to the agreement dated
December 20, 1945, between Otto Haas, as grantor, and Girard Trust Company,
Phoebe W. Haas, John C. Haas and F. Otto Haas, as original trustees
2,279,788
John C. Haas, John Otto Haas, Thomas Willaman Haas, William David Haas and
Wachovia Bank, N.A., as trustees of the trust (Tax Identification No.
23-6226976) (the “Second 1945 Trust”) formed pursuant to the agreement dated
December 21, 1945, between Phoebe W. Haas, as grantor, and Girard Trust Company,
Otto Haas, John C. Haas and F. Otto Haas, as original trustees
26,822,996
John C. Haas, John Otto Haas, Thomas Willaman Haas, William David Haas and
Wachovia Bank, N.A., as trustees of the trust (Tax Identification No.
23-6233446) (the “1955 Trust”) formed pursuant to the trust agreement dated
August 3, 1955, between Otto Haas, as grantor, and F. Otto Haas, John C. Haas
and The Philadelphia National Bank, as original trustees
5,801,010
John C. Haas, John Otto Haas, Thomas Willaman Haas, William David Haas and
Wachovia Bank, N.A., as trustees of the trust (Tax Identification No.
23-6233448) (the “1956 Trust”) formed pursuant to the trust agreement dated as
of September 28, 1956, between Otto Haas, as grantor, and F. Otto Haas, John C.
Haas and The Philadelphia National Bank, as original trustees
21,600,755
Carole Haas Gravagno, John Otto Haas, Thomas Willaman Haas and William David
Haas as trustees of the Trust A - for issue of F. Otto Haas (Tax Identification
No. 23-6524491) (the “1961 Trust A”) formed pursuant to the trust agreement
dated August 24, 1961, between Phoebe W. Haas, as grantor, and F. Otto Haas and
John C. Haas, as original trustees
3,473,652
John C. Haas, David W. Haas, Leonard C. Haas and Frederick R. Haas as trustees
of the Trust B - for issue of John C. Haas (Tax Identification No. 23-6524492)
(the “1961 Trust B”) formed pursuant to the trust agreement dated August 24,
1961, between Phoebe W. Haas, as grantor, and F. Otto Haas and John C. Haas, as
original trustees
3,473,652


 
 
 
 
 
 

--------------------------------------------------------------------------------